DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/14/2022 has been entered.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


This communication is in response to the Amendment filed on 03/14/2022. Claims 1-31 have been cancelled. Claims 32-57 have been newly added. Claims 32-57 are pending.

Response to Remarks
103
The examiner submits that there were no amendments or new arguments presented by Applicant in the response as filed on March 14, 2022, and as such, the rejection of the pending claims is hereby maintained. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32-57 are rejected under 35 U.S.C. 103 as being unpatentable over Dobson et al. (20090135015) in view of BINDER et al. (2013/0201316).
As per claims 32-57, Dobson discloses a security control device for a vessel that can be used to transport or store fluid, wherein the vessel comprises a pipe for input and output of the fluid into and out of the vessel and a cap that is lockable to prevent access to the fluid in the vessel (See Dobson, Paragraphs 0104-0107), the security control device comprising:
(a) sensor means for monitoring a status of fluid in the vessel (See Dobson, Paragraph 0111);
Dobson does not explicitly disclose (b) an air reservoir tank comprising compressed air;
(c) pneumatic sliding actuator means connected to the air reservoir tank for causing a rod to pass from a first position wherein the cap is unlocked to a second position wherein the cap is locked when compressed air from the air reservoir tank passes to the pneumatic sliding actuator means;
(d) valve means connected to the air reservoir tank that is movable from a nonblocking position, in which fluid can pass through the pipe, to a blocking position in which the valve means blocks fluid from passing through the pipe when compressed air from the air reservoir tank passes from the air reservoir tank to the valve means;
(e) engage-release control means for controlling release of the compressed air from the air reservoir tank upon receipt of a command to cause the pneumatic sliding actuator means to slide to the first position to lock the cap and/or to cause the valve means to move to the blocking position to block the flow of fluid through the pipe; and
(f) control and communications assembly means for monitoring status information from the sensor means as to the status of the fluid in the vessel, for relaying the status information to a unit that is external to the vessel, for receiving commands from the external unit
to lock the cap and/or to block the flow of fluid through the pipe based on the status information, and for relaying the commands to the engage/release control means; wherein the sensor means, the air reservoir tank, the pneumatic sliding actuator means, the valve means, the engage/release control means and the electronic control unit are disposed in the vessel.
However, BINDER teaches (b) an air reservoir tank comprising compressed air (See BINDER, Paragraphs 0092; 0108; 0135; 0426);
(c) pneumatic sliding actuator means connected to the air reservoir tank for causing a rod to pass from a first position wherein the cap is unlocked to a second position wherein the cap is locked when compressed air from the air reservoir tank passes to the pneumatic sliding actuator means (See BINDER, Paragraphs 0092; 0161; 0406; 0408;  0426; 0497);
(d) valve means connected to the air reservoir tank that is movable from a nonblocking position, in which fluid can pass through the pipe, to a blocking position in which the valve means blocks fluid from passing through the pipe when compressed air from the air reservoir tank passes from the air reservoir tank to the valve means (See BINDER, Paragraph 0408);
(e) engage-release control means for controlling release of the compressed air from the air reservoir tank upon receipt of a command to cause the pneumatic sliding actuator means to slide to the first position to lock the cap and/or to cause the valve means to move to the blocking position to block the flow of fluid through the pipe (See BINDER, Paragraph 0408); and
(f) control and communications assembly means for monitoring status information from the sensor means as to the status of the fluid in the vessel, for relaying the status information to a unit that is external to the vessel, for receiving commands from the external unit
to lock the cap and/or to block the flow of fluid through the pipe based on the status information, and for relaying the commands to the engage/release control means (See BINDER, Paragraph 0494); wherein the sensor means, the air reservoir tank, the pneumatic sliding actuator means, the valve means, the engage/release control means and the electronic control unit are disposed in the vessel (See BINDER, Paragraphs 0048; 0082; 0092; 0126; 0129; 0620).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the feature of BINDER within the teaching of Dobson with a motivation of providing a sensor may be a pressure sensor (a.k.a. pressure transducer or pressure transmitter/sender) for measuring a pressure of gases or liquids, and for indirectly measuring other parameters such as fluid/gas flow, speed, water-level, and altitude. A pressure sensor may be a pressure switch. A pressure sensor may be an absolute pressure sensor, a gauge pressure sensor, a vacuum pressure sensor, a differential pressure sensor, or a sealed pressure sensor. The changes in pressure relative to altitude may be used for an altimeter, and the Venturi effect may be used to measure flow by a pressure sensor. Similarly, the depth of a submerged body or the fluid level on contents in a tank may be measured by a pressure sensor (See BINDER, Paragraph 0072).

As per claim 33, Dobson in view of BINDER discloses the security device according to claim 32, wherein the sensor means comprises a status measurement sensor in a shape of a ring, the status measurement sensor comprising a flow switch, a thermometer and a flowmeter (See BINDER, Paragraphs 0082; 0156; 0338).

As per claim 34, Dobson in view of BINDER discloses the security device according to claim 33, wherein the status measurement sensor is disposed in the pipe between a plurality of flanges of the pipe (See BINDER, Paragraphs 0338, 0426).

As per claim 35, Dobson in view of BINDER discloses the security device according to claim 33, wherein the status measurement sensor is disposed between the valve means and an outlet of the air reservoir tank (See BINDER, Paragraphs 0092; 0163; 0373).

As per claim 36, Dobson in view of BINDER discloses the security device according to claim 32, wherein the valve means comprises a blocking valve driven by an electrical solenoid configured to open and shut the blocking valve and to provide tell-back status of the valve when it is open or shut (See BINDER, Paragraphs 0403; 0429).

As per claim 37, Dobson in view of BINDER discloses the security device according to claim 32, wherein the pneumatic sliding actuator means comprises a pneumatic sliding actuator device configured to move forward and backward in a linear pre-set range, the pneumatic sliding actuator device being driven by an electrical solenoid that controls compressed air flow to the device (See BINDER, Paragraphs 0401; 0403; 0426).

As per claim 38, Dobson in view of BINDER discloses the security device according to claim 37, wherein the pneumatic sliding actuator means comprises a sliding actuator engaging device connected to the pneumatic sliding actuator device. (See BINDER, Paragraphs 0401; 0403; 0426).

As per claim 39, Dobson in view of BINDER discloses the security device according to claim 32, further comprising a main reservoir for supplying compressed air to the air reservoir tank and a check valve device connected to the main reservoir and to the air reservoir tank for ensuring that the air reservoir tank is always filled with compressed air from the main reservoir. (See BINDER, Paragraphs 0401; 0403; 0426).

As per claim 40, Dobson in view of BINDER discloses the security device according to claim 39, comprising a first link connection between the pneumatic sliding actuator means and the engage-release control means, a second link connection between the engage-release control means and the valve means, a third link connection between the engage-release control means and the air reservoir tank, and a fourth link connection between the air reservoir tank and the check valve device (See BINDER, Paragraphs 0129; 0401).

As per claim 41, Dobson in view of BINDER discloses the security device according to claim 40, wherein each of the first, second, third and fourth link connections comprises a hollow tube for compressed air conduction surrounded by electric cables that are covered by a protector shield (See BINDER, Paragraph 0020; 0037; 0040).

As per claim 42, Dobson in view of BINDER discloses the security device according to claim 32, wherein the control and communications assembly means comprises an electronic central unit comprising an electronic processing microcontroller with memory, a General Packet Radio Service (GPRS) telecommunication device together with a transmit receive satellite modem, an electronic staggering deciphering device based upon a Bluetooth receiver connected to the electronic central unit, a voltage protection device and a rechargeable battery pack unit (See BINDER, Paragraph 0632).

As per claim 43, Dobson in view of BINDER discloses a system for logistic monitoring, control and preservation of inventory within a vessel used to transport or store fuel, the system comprising the security device according to claim 42 and the external unit, the external unit comprising Bluetooth wireless application software (See BINDER, Paragraphs 0184; 0632).

As per claim 44, Dobson in view of BINDER discloses the system according to claim 43, further comprising a satellite interconnection of the electronic central unit and a satellite connection gateway, the satellite interconnection comprising a software application for satellite upstream telecommunication connection and downstream telecommunication connection between a world wide web connection and the control and communications assembly means (See BINDER, Paragraph 0632).

As per claim 45, Dobson in view of BINDER discloses the system according to claim 44, further comprising a back office management server with administration and operations database linked to the world wide web connection through an intranet software connection and datalink application software for satellite connection gateway (See BINDER, Paragraphs 0127;  0574;  0599; 0615). 

As per claim 46, Dobson in view of BINDER discloses the system according to claim 45, wherein the datalink application software is based on Transmission Control Protocol (TCP) — Internet Protocol (IP) technology (See BINDER, Paragraphs 0002-0005; 0173; 0190).

As per claim 47, Dobson in view of BINDER discloses the system according to claim 43, wherein the Bluetooth receiver is intercommunicated with the external unit through a staggered coded communication path (See BINDER, Paragraphs 0041; 0173; 0488; 0588).

As per claim 48, Dobson in view of BINDER discloses the system according to claim 43, wherein the external unit is a portable device  (See BINDER, Paragraph 0574).

As per claim 49, Dobson in view of BINDER discloses the system according to claim 48, wherein the external unit is a smartphone, a tablet or a laptop (See BINDER, Paragraph 0574).

As per claim 50, Dobson in view of BINDER discloses the system according to claim 43, wherein the sensor means comprises a thermometer, a flowmeter, a flow switch and a tell-back device. (See BINDER, Paragraphs 0082; 0156; 0338).

As per claim 51, Dobson in view of BINDER discloses a method for logistic monitoring, control and preservation of inventory within a vessel used to store or transport fuel, the method comprising: (a) providing the system according to claim 45, (b) interlacing a Bluetooth device of the external unit into the Bluetooth receiver (See BINDER, Paragraph 0632);
(c) sending to the Bluetooth receiver a staggering coded command to request status information from the sensor means (See BINDER, Paragraphs 0041; 0173; 0488; 0588); and
(d) optionally, sending to the Bluetooth receiver a command to cause the pneumatic sliding actuator means to slide to the first position to lock the cap and/or to cause the valve means to move to the blocking position to block the flow of fluid through the pipe (See BINDER, Paragraph 0408).

As per claim 52, Dobson in view of BINDER discloses the method according to claim 51, wherein the back office management server collects the following monitoring data: Satellite Almanac Data
Satellite Modem Serial Number 
Coordinated Universal Time (UTC) Date
Coordinated Universal Time (UTC) Time
User Identification of requester
User Name
Request Validator User Identification
Request Validator Acknowledgment
Speed
Height
Geographical Location
Sensor Status
Active-Idle
Release Devices Status
Engaged-Released
Mode of operation
Temperature
Volume measurement
Battery charge status
Wireless communication status (See BINDER, Paragraphs 0002-0006; 0129). 

As per claim 53, Dobson in view of BINDER discloses the method according to claim 51, wherein the staggering coded command is sent from the satellite modem to the Bluetooth receiver through a microcontroller and interface within the electronic control unit (See BINDER, Paragraphs 

As per claim 54, Dobson in view of BINDER discloses the method according to claim 51, wherein the staggering coded command is sent from the GPRS device to the Bluetooth receiver through a microcontroller and interface within the electronic control unit (See BINDER, Paragraphs 0200; 0620; 0632).

As per claim 55, Dobson in view of BINDER discloses the method according to claim 51, wherein the status request is sent to the sensor means, to the electromechanical and pneumatic means and to the pneumatic sliding actuator means via the engage-release control means (See BINDER, Paragraphs 0092; 0094; 0110).

As per claim 56, Dobson in view of BINDER discloses the method according to claim 51, comprising sending a warning message to the external unit if status information from the sensor means does not accord with information expected from records within the memory of the electronic control unit (See BINDER, Paragraphs 0129; 0200).

As per claim 57, Dobson in view of BINDER discloses the method according to claim 53, comprising recording in the memory of the electronic control unit data that is unexpected from records within the memory of the electronic control unit and transmitting the data through the satellite modem to an end user (See BINDER, Paragraphs 0379; 0574; 0632).

Response to Arguments
Applicant’s arguments filed on 06/14/21 with respect to claim(s) 32-57 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The examiner has considered all references listed on the Notice of References Cited, PTO-892.
The examiner has considered all references cited on the Information Disclosure Statement submitted by Applicant, PTO-1449.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALIA F CRAWLEY whose telephone number is (571)270-5397.  The examiner can normally be reached on Monday thru Thursday; 8:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TALIA F CRAWLEY/Primary Examiner, Art Unit 3687